Title: To George Washington from Michael Jackson, Sr., 19 November 1783
From: Jackson, Michael, Sr.
To: Washington, George


                  
                     Dear Sir,
                     W. Point Novr 19th 1783
                  
                  The inclosed is a Memorial to Congress—I have only represented plain, simple facts; & beg your Excellency would use your influence, that I may receive some compensation for the pain (I have, & still undergo—Your former goodness to me induces me to trouble your Excellency with this.  I am Dear sir with the highest esteem your Excellencys most obedient humble servant
                  
                     M. Jackson
                  
               